In this civil rights action. Michigan prisoner Allan White-Bey sued prison guard Daniel Trudell for excessive force under 42 U.S.C. § 1983. Following a jury verdict for the defendant, plaintiff raised five errors on appeal. The case was referred to a panel of this Court pursuant to Rule 34(j)(l). Rules of the Sixth Circuit. Unanimously agreeing that oral argument was not needed, see Fed. R.App. P. 34(a), we rejected all of plaintiffs claims save one. In his last assignment of error, Wfhite-Bey charged that the assistant attorney general for Michigan, Deborah Garcia-Luna, made improper statements in concluding her defense of Trudell. Specif*469ically, plaintiff contends that Garcia-Luna made racist comments during her closing argument to invoke the jury’s sense of civic duty. Without deciding this claim, we directed the parties to submit a transcript of the closing argument and any additional briefing on the point.
We have now received a copy of the transcript and plaintiffs supplemental brief. After examining the closing argument and further considering plaintiffs contentions, we find no evidence of racist remarks. Plaintiff asks us to read “code words” into otherwise inoffensive language and wring innuendo from appropriate argument. We cannot supply what fails to appear, however, and so conclude that plaintiffs remaining claim is likewise without merit. Accordingly, we AFFIRM the district court’s judgment for the defendant in all respects.